Exhibit 10.2

SIGNATURE VERSION

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

EMPLOYEE MATTERS AGREEMENT

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into as of
April 14, 2014 (the “Effective Date”), by and between Motorola Solutions, Inc.,
a Delaware corporation (the “Seller”), and Zebra Technologies Corporation, a
Delaware corporation (the “Purchaser”). Capitalized terms used in this Agreement
but not otherwise defined herein have the meanings ascribed thereto in the
Acquisition Agreement (as defined herein).

RECITALS

WHEREAS, the Seller, directly and through certain of its Affiliates, is engaged
in the Business;

WHEREAS, the Seller desires to sell and transfer to the Purchaser, and the
Purchaser desires to acquire from the Seller, the Business, and in furtherance
thereof, at each applicable Closing, the Seller will sell and assign, and will
cause the other members of the Seller Group to sell and assign, to the
Purchaser, directly and through certain of its Affiliates, and the Purchaser
will purchase and assume, and will cause the other members of the Purchaser
Group to purchase and assume, from the Seller Group, certain of the assets and
liabilities of the Business, including all of the capital stock of the Acquired
Companies, all on the terms and conditions set forth in that certain Master
Acquisition Agreement of even date herewith (the “Acquisition Agreement”); and

WHEREAS, at each applicable Closing, certain employees of the Seller and certain
of its Affiliates designated herein (other than the Acquired Companies) will be
offered employment or employed by the Purchaser and/or certain of its Affiliates
according to terms set forth herein, and employees of the Acquired Companies
will remain employees of such Acquired Companies, and the parties desire to
memorialize their respective agreements with respect thereto as further set
forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties and covenants set forth in this Agreement and the
other Transaction Agreements, and other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge, the parties agree as
follows:

ARTICLE 1

DEFINITIONS

For the purposes of this Agreement, the following definitions apply:

1.1 “Acquired Company Plan” means an Employee Benefit Plan that is sponsored and
maintained by an Acquired Company. Seller will provide as Schedule I a list of
Acquired

 

    EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

Company Plans, other than plans that involve participation that is required by
applicable Law in government benefit schemes. A draft of Schedule I shall be
provided by the Seller on the Effective Date listing the material Acquired
Company Plans that are sponsored and maintained by Acquired Companies that
employ thirty (30) or more Non-U.S. Employees. A final version of Schedule I
shall be provided within thirty (30) days after the Effective Date. The Seller
agrees to provide prompt notice to the Purchaser if any Employee Benefit Plan
not identified on Schedule I will become an Acquired Company Plan between the
Effective Date and the Initial Closing Date.

1.2 “Assumed Employment Liabilities” means the following Liabilities of the
Seller or any of its Affiliates which will be assumed by the Purchaser pursuant
to the Acquisition Agreement:

(a) other than the Excluded Incentive and Sales Plans Liabilities, all
employment, benefits, and contractor Liabilities of the Acquired Companies; and

(b) the following Liabilities of the Seller and its Affiliates other than the
Acquired Companies:

(i) all Liabilities relating to the employment of any Transferred Employee in
respect of services performed on or after the applicable Purchaser Employment
Date;

(ii) all Liabilities relating to the U.S. Employees and Non-U.S. Employees,
regardless of whether such person becomes a Transferred Employee, arising out of
any violations of Law by the Purchaser or its Affiliates in connection with the
Contemplated Transactions;

(iii) all Liabilities relating to the termination of employment of any U.S.
Employees by the Seller or any of its Affiliates that are incurred as a result
of the Purchaser or its Affiliates providing such U.S. Employees offers of
employment that do not comply with Sections 2.1 and 2.2;

(iv) all Liabilities relating to the termination of employment of any Non-U.S.
Employees by the Seller or any of its Affiliates that are incurred as a result
of the Purchaser or its Affiliates providing such Non-U.S. Employees offers of
employment that do not comply with Section 3.1(a) and 3.2(a);

(v) fifty percent (50%) of all severance Liabilities that are incurred in
connection with the termination of any Non-U.S. Employees as part of the
Contemplated Transactions who, notwithstanding the compliance of Purchaser and
its Affiliates with Sections 3.1(a) and 3.2(a) of this Agreement, (A) have a
right as a matter of Law to payment of severance in connection with the transfer
of their employment to the Purchaser or its applicable Affiliate or (B) in
exercise of a legal right, object or refuse to consent to their transfer to the
Purchaser or its Affiliates;

(vi) fifty percent (50%) of all Liabilities (including, but not limited to, any
severance Liabilities) relating to the termination of service of any Contractor
by the

 

  2   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

Seller or any of its Affiliates that are incurred as a result of the actions
contemplated by Section 5.2 below;

(vii) all Liabilities relating to, or arising from, the provision of services by
any Contractor whose engagement is transitioned to the Purchaser or any of its
Affiliates pursuant to Section 5.2 below, for the period on or following the
date of such transition (except to the extent arising from any material breach
by the Seller of this Agreement relating to the provision of services by or
transition of Contractors to the Purchaser or any of its Affiliates);

(viii) all Liabilities arising out of the failure of the Purchaser or its
Affiliates, (A) in violation of the Purchaser’s or its Affiliates’ obligations
under applicable Law, if any, to inform or consult any Purchaser Non-U.S.
Employees, any Non-U.S. Employees, any Governmental Entity, or any employee
representatives, or (B) to provide timely and accurate information in response
to a specific request by any Affiliate of the Seller that is needed to inform or
consult any Non-U.S. Employees, any Governmental Entity, or any employee
representatives if such failure by the Purchaser or its Affiliates causes any
Affiliate of Seller to violate its obligations under applicable Law;

(ix) all Liabilities imposed by a Governmental Entity and/or under applicable
Law arising out of any difference between the terms and conditions of employment
applicable to an In-Scope Employee immediately prior to the applicable Purchaser
Employment Date and those applicable to that In-Scope Employee on and after the
applicable Purchaser Employment Date;

(x) all Liabilities arising out of the Purchaser’s failure to comply with
Section 3.6 hereof;

(xi) all Liabilities relating to any cash incentive compensation payable to any
Transferred Employee in respect of services performed on or after the applicable
Purchaser Employment Date;

(xii) all Liabilities for retention payments under the agreements with
Transferred Employees that are identified on Schedule J as of the Effective Date
and payable after the Purchaser Employment Date;

(xiii) any Liabilities transferring by Law, including but not limited to,
Liabilities under certain pension and savings plans in Germany relating to
Transferred Employees that are required under applicable Law to transfer to
Purchaser or its Affiliates; and

(xiv) any other Liabilities for which the Purchaser is responsible pursuant to
the terms of this Agreement.

1.3 “Cause” means, as determined by the Purchaser, termination of a Transferred
Employee’s employment with the Purchaser and its Affiliates because of the
Transferred Employee’s: (a) material breach of an agreement to which the
Transferred Employee and the Purchaser or one of its Affiliates are parties, as
determined by the Purchaser in good faith; (b) a

 

  3   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

material violation of a policy of the Purchaser or any of its Affiliates,
regardless of whether within or outside of his or her authority; (c) willful or
intentional misconduct, gross negligence, or dishonest, fraudulent, or unethical
behavior, or other conduct involving serious moral turpitude, in the performance
of the Transferred Employee’s duties; (d) dishonesty, theft or conviction of any
crime or offense involving money or property of the Purchaser or any of its
Affiliates; (e) breach of any fiduciary duty owing to the Purchaser or any of
its Affiliates; (f) unauthorized disclosure or dissemination of confidential
information; or (g) conduct that is, or could reasonably be expected to be,
materially harmful to the Purchaser or any of its Affiliates, as determined by
the Purchaser in good faith.

1.4 “Continuation Period” means with respect to each Transferred Employee, the
period beginning on the Transferred Employee’s applicable Purchaser Employment
Date and continuing until the one-year anniversary of such date or, if earlier,
the date such Transferred Employee’s employment terminates with the Purchaser,
Acquired Company or any of their Affiliates.

1.5 “Contractor” means a non-employee individual who is providing services
exclusively to the Business pursuant to a written agreement between such
individual (or such individual’s employer) and Seller or one of its Affiliates
at a location of the Seller or one of its Affiliates (including the Acquired
Companies) at a customer location or at a customer-designated location. The
written agreements that set forth the terms and conditions of the Contractors’
service to the Business are identified on Schedule K. The Seller agrees that it
will provide to the Purchaser an initial draft of Schedule K prior to the
Effective Date and will provide a finalized version as of the Effective Date
within thirty (30) days after the Effective Date.

1.6 “Controlled Group Member” means, as to the Seller or the Purchaser or any of
their respective Subsidiaries, any other entity which either is part of a
controlled group of corporations which includes that party or is a trade or
business under common control with that party, as defined in Sections 414(b) and
(c) of the Code.

1.7 “Effective Date” means the date of this Agreement.

1.8 “Eligible Inactive Employee” means each U.S. Employee and Non-U.S. Employee
on an approved leave of absence who has a right to job reinstatement as a matter
of Law or pursuant to the policies of the Seller or its Affiliates (including
the Acquired Companies); provided, however, that a Non-U.S. Employee will not be
designated an Eligible Inactive Employee unless applicable Law prohibits
transferring his or her employment to the Purchaser or one of its Affiliates
until such Non-U.S. Employee’s return to work. Eligible Inactive Employees shall
be identified as such on Schedules A and B hereto.

1.9 “Employee Benefit Plan” means the following:

(a) any plan, fund or program which provides health, medical, surgical, hospital
or dental care or other welfare benefits, or benefits in the even of sickness,
accident or disability, or death benefits, apprenticeship or other training
programs, or day care centers, scholarship funds, or prepaid legal services;

 

  4   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

(b) any plan, fund, or program which provides retirement income to employees or
which allows for or results in a deferral of income by employees for periods
extending to the termination of covered employment or beyond;

(c) any plan, fund or program which provides severance, unemployment, vacation
or fringe benefits (including dependent and health care flexible spending
accounts);

(d) any incentive compensation plan, commission plan, deferred compensation
plan, stock option or stock-based incentive or compensation plan, or stock
purchase plan;

(e) any other “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) and any other “employee welfare benefit plan” (as defined in Section 3(1)
of ERISA), whether or not subject to ERISA; or

(f) any other material written or oral plan, agreement or arrangement involving
direct or indirect compensation or benefits including, without limitation,
insurance coverage, severance benefits, disability benefits, fringe benefits,
pension or retirement plans, profit sharing, deferred compensation, bonuses,
stock options, stock purchase, phantom stock, stock appreciation or other forms
of incentive compensation or post-retirement compensation.

1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

1.11 “Excluded Employment Liabilities” means, except to the extent constituting
Assumed Employment Liabilities, all Liabilities relating to the subject matters
covered by this Agreement which will be retained by the Seller Group pursuant to
the Acquisition Agreement, including the following Liabilities:

(a) the Excluded Incentive and Sales Plan Liabilities of the Acquired Companies;
and

(b) the following Liabilities of the Seller and its Affiliates other than the
Acquired Companies:

(i) all Liabilities relating to the employment of any Person who is not an
In-Scope Employee;

(ii) all Liabilities relating to the employment of any In-Scope Employee prior
to the applicable Purchaser Employment Date (if any) for such In-Scope Employee
or the engagement of and provision of services by any Contractor prior to the
date such Contractor is transitioned to the Purchaser or its Affiliates (if
transitioned);

(iii) all Liabilities relating to, or arising from, any violations of Law by the
Seller or its Affiliates in connection with the employment or termination of
employment or engagement or termination of engagement by the Seller or any of
its Affiliates of any Person, including any In-Scope Employee, Eligible Inactive
Employee or Contractor;

 

  5   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

(iv) all Liabilities relating to, or arising from, any U.S. Employee or Non-U.S.
Employee who is an Eligible Inactive Employee and who does not become a
Transferred Employee;

(v) fifty percent (50%) of all severance Liabilities that are incurred in
connection with the termination of any Non-U.S. Employees as part of the
Contemplated Transactions who, notwithstanding the compliance of Purchaser and
its Affiliates with Sections 3.1(a) and 3.2(a) of this Agreement, (A) have a
right as a matter of Law to payment of severance or termination benefits in
connection with the transfer of their employment to the Purchaser or its
applicable Affiliate, or (B) in exercise of a legal right, object or refuse to
consent to their transfer to the Purchaser or its Affiliates;

(vi) fifty percent (50%) of all Liabilities (including, but not limited to, any
severance Liabilities) relating to the termination of service of any Contractor
by the Seller or any of its Affiliates that are incurred as a result of the
actions contemplated by Section 5.2 below;

(vii) all Liabilities relating to or arising under or in connection with any
Equity Award, Seller U.S. Plan, any Seller Non-U.S. Plan and any other benefit
or compensation plan, program, agreement or arrangement at any time sponsored,
maintained, contributed to or required to be contributed to by the Seller, any
of its Controlled Group Members, or any of their Affiliates;

(viii) all Liabilities relating to any cash incentive compensation payable to
any Transferred Employee in respect of services performed prior to the
applicable Purchaser Employment Date, including, but not limited to, the
Excluded Incentive and Sales Plan Liabilities;

(ix) the prorated portion of the Statutory Bonus Payments as set forth in
Section 3.5 and any other Liabilities for which the Seller or any of its
Affiliates is responsible pursuant to the terms of this Agreement; and

(x) any other Liabilities relating to the employment or termination of
employment of any Person that are not specifically assumed by the Purchaser or
its Affiliates under the terms of this Agreement.

1.12 “Excluded Incentive and Sales Plan Liabilities” means Liabilities (as set
forth in Section 4.1) under the Motorola Solutions Annual Incentive Plan, the
Motorola Solutions Long Range Incentive Plan, and the Motorola Solutions Sales
Incentive Plan (the “Seller Incentive and Sales Plans”) payable or which becomes
payable in accordance with the terms of such plans to any Transferred Employee
in respect of services performed prior to the applicable Purchaser Employment
Date and as set forth in Section 4.1.

1.13 “In-Scope Employees” means the U.S. Employees and the Non-U.S. Employees.

1.14 “Internal Revenue Service” means the United States Internal Revenue
Service.

 

  6   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

1.15 “Non-U.S. Employee” means each employee of an Acquired Company on a
non-U.S. payroll and each employee of the Seller or of any of its Affiliates
(other than an Acquired Company) on a non-U.S. payroll who is employed in or
primarily assigned to the Business and who is listed on Schedule B hereto, an
initial version of which shall have been provided by the Seller to the Purchaser
prior to the Effective Date and the final version of which shall be provided
within ten (10) days after the applicable Purchaser Employment Date. The Seller
agrees that it will provide to the Purchaser updated draft versions of Schedule
B from time to time (but no less frequently than once per month) between the
Effective Date and the applicable Purchaser Employment Date. At the same time
that it provides initial or subsequent drafts of Schedule B hereto, the Seller
will provide Purchaser with information about the base pay or salary of each
individual identified on the schedule.

1.16 “Non-U.S. Transferred Employee” means each Non-U.S. Employee who is an
employee of an Acquired Company on a non-U.S. payroll on the relevant Closing
Date for that Acquired Company and each other Non-U.S. Employee who accepts an
offer of employment from, or otherwise by the operation of Law becomes an
employee of, the Purchaser or an Affiliate of the Purchaser, as contemplated by
Section 3.1 hereof and whose employment does not terminate prior to the date
that would have been such Non-U.S. Employee’s Purchaser Employment Date. Each
Non-U.S. Transferred Employee will be listed on Schedule D hereto, completed by
the Purchaser as soon as reasonably practicable after each applicable Purchaser
Employment Date but in any event no later than thirty (30) days after such date.

1.17 “Purchaser Employment Date” means (a) for each U.S. Employee (other than an
employee of an Acquired Company), the date on which such U.S. Employee becomes a
U.S. Hired Employee in accordance with Section 2.1 hereof, (b) for each Non-U.S.
Employee (other than an employee of an Acquired Company), the date on which such
Non-U.S. Employee in a particular country will become a Non-U.S. Transferred
Employee in accordance with Section 3.1 hereof, or (c) for each Contractor, the
date on which such Contractor commences providing services to the Purchaser (or
any of its Affiliates) in accordance with Section 5.2 hereof. Unless otherwise
agreed in writing by the parties, the Purchaser Employment Date for each of the
foregoing shall be the day immediately following the applicable Closing Date.
For the avoidance of doubt, the “Purchaser Employment Date” for each U.S.
Employee, Non-U.S. Employee and Contractor of an Acquired Company will be the
applicable Closing Date with respect to the transfer of such Acquired Company.

1.18 “Purchaser Non-U.S. Employee” means any employee of the Purchaser or of an
Affiliate of the Purchaser on a non-U.S. payroll other than a Non-U.S.
Transferred Employee.

1.19 “Purchaser Non-U.S. Plans” means the Purchaser’s or its Affiliates’
Employee Benefit Plans under which any of the Non-U.S. Transferred Employees may
be eligible to participate following the applicable Purchaser Employment Date in
accordance with Section 3.2, which are set forth and identified as such on
Schedule H hereto. The Purchaser will prepare and provide to the Seller an
initial version of Schedule H within sixty (60) days after the Effective Date,
and a finalized version thereof no later than thirty (30) days prior to the
applicable Purchaser Employment Date.

 

  7   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

1.20 “Purchaser U.S. Employee” means any employee of the Purchaser on a U.S.
payroll other than a U.S. Hired Employee.

1.21 “Purchaser U.S. Plans” means the Purchaser’s Employee Benefit Plans under
which any of the U.S. Hired Employees may be eligible to participate following
the applicable Purchaser Employment Date in accordance with Section 2.2, which
are set forth and identified as such on Schedule G hereto. The Purchaser will
prepare and provide to the Seller an initial version of Schedule G as of the
Effective Date, and an updated version thereof no later than sixty (60) days
after the Effective Date.

1.22 “Seller Non-U.S. Plans” means the Employee Benefit Plans of the Seller or
of its Affiliates (other than any Acquired Company Plans) (a) in which any of
the Non-U.S. Transferred Employees have been eligible to participate as of the
date Schedule F is provided as described below or (b) with respect to which any
of the Non-U.S. Transferred Employees constituted an employee group covered
thereunder as of such date even if not yet participating thereunder until
completion of all applicable eligibility requirements. Such plans will be set
forth and identified on Schedule F hereto. The Seller will prepare and provide
to the Purchaser an initial version of Schedule F as of the Effective Date, and
an updated version thereof no later than forty-five (45) days before the
applicable Purchaser Employment Date (or such earlier date as may be required in
order for the Purchaser or its Affiliates to make an offer of employment to any
of the employees listed on Schedule B in accordance with Section 3.2(a)).

1.23 “Seller U.S. Plans” means the Employee Benefit Plans of the Seller or any
of its Affiliates (other than any Acquired Company Plans) (a) in which any of
the U.S. Hired Employees have been eligible to participate as of the date
Schedule E is provided as described below or (b) with respect to which any of
the U.S. Hired Employees constituted an employee group covered thereunder as of
such date even if not yet participating thereunder until completion of all
applicable eligibility requirements. Such plans will be set forth and identified
as such on Schedule E hereto. The Seller will prepare and provide to the
Purchaser an initial version of Schedule E as of the Effective Date, and an
updated version thereof no later than forty-five (45) days before the applicable
Purchaser Employment Date (or such earlier date as may be required in order for
the Purchaser or its Affiliates to make an offer of employment to any of the
employees listed on Schedule A in accordance with Section 2.2).

1.24 “Statutory Bonus Payments” means cash bonus-type payments that are required
by applicable Law to be paid to Non-U.S. Transferred Employees in the course of
their employment (as well as any policy-based enhancements to such payments) and
include, but are not limited to, Christmas bonuses, 13th month payment bonuses,
vacation premium payments, savings fund distributions, profits sharing
distributions, and similar payments.

1.25 “Transferred Employees” means the U.S. Hired Employees and the Non-U.S.
Transferred Employees.

1.26 “U.S. Employee” means each employee of an Acquired Company on a U.S.
payroll and each employee of the Seller or an Affiliate of the Seller (other
than an Acquired Company) on a U.S. payroll who is employed in or primarily
assigned to the Business and who is listed on Schedule A hereto, an initial
version of which shall have been provided by the Seller

 

  8   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

to the Purchaser prior to the Effective Date and the final version of which
shall be provided within ten (10) days after the applicable Purchaser Employment
Date. The Seller agrees that it will provide to the Purchaser updated draft
versions of Schedule A from time to time (but no less frequently than once per
month) between the Effective Date and the applicable Purchaser Employment Date.
At the same time that it provides initial or subsequent drafts of Schedule A
hereto, the Seller will provide Purchaser with information about the base pay or
salary of each individual identified on the schedule.

1.27 “U.S. Hired Employee” means each U.S. Employee who is an employee of an
Acquired Company on a U.S. payroll and each other U.S. Employee who accepts an
offer of employment extended by the Purchaser or an Affiliate of the Purchaser
as provided in Section 2.1 hereof and whose employment does not terminate prior
to the date that would have been such U.S. Employee’s Purchaser Employment Date.
Each U.S. Hired Employee will be listed on Schedule C hereto to be completed by
the Purchaser as soon as reasonably practicable after each applicable Purchaser
Employment Date but in any event no later than thirty (30) days after such date.

ARTICLE 2

U.S. HIRED EMPLOYEE MATTERS

2.1 U.S. Hired Employees.

(a) Within forty-five (45) days following the Effective Date (or as the parties
may otherwise agree) (the “Offer Deadline”), the Purchaser will extend a written
offer of employment to each U.S. Employee (other than any Eligible Inactive
Employee and any employee of an Acquired Company) who is employed as of the date
such offer is extended. Effective as of the Purchaser Employment Date, the
Purchaser will hire each such U.S. Employee who timely accepts the offer of
employment extended by the Purchaser. An offer of employment extended by the
Purchaser or its Affiliates to a U.S. Employee in accordance with the foregoing
provisions of this Section 2.1 will be for a position with job duties
substantially similar to the job duties of the position held by such U.S.
Employee immediately prior to the Initial Closing Date. The offers extended by
the Purchaser to a U.S. Employee will comply with the other sections of this
Article 2 (including, but not limited to, Sections 2.2 and 2.5). For the
avoidance of doubt, any U.S. Employees of an Acquired Company will remain
employees of such Acquired Company as of the Purchaser Employment Date.

(b) If any Eligible Inactive Employee (other than any employee of an Acquired
Company) on a U.S. payroll becomes eligible to return to active work status
within 180 days after the Initial Closing Date (or such later time to the extent
required by applicable Law), and at a time when he or she would be entitled to
reemployment under either applicable Law or the Seller’s policies and procedures
in existence immediately prior to the Initial Closing Date as disclosed on
Schedule E hereto, the Purchaser will extend an offer of employment as described
in Section 2.1(a) hereof to such person within three (3) Business Days after the
Purchaser’s first being notified in writing by the Eligible Inactive Employee,
or the Seller on his/her behalf, of such person’s becoming eligible to work, and
any such person who accepts such an offer will be treated as a U.S. Hired
Employee as of his or her date of hire by the Purchaser (which date of hire will
be specified in the written offer from the Purchaser to the Eligible Inactive
Employee

 

  9   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

and which date of hire will be substituted for the “Purchaser Employment Date”
as to that U.S. Hired Employee for all purposes of this Agreement). An Eligible
Inactive Employee who is offered employment by the Purchaser under this
Section 2.1(b) will be entitled to a position with job duties substantially
similar to the job duties of the position held by the Eligible Inactive Employee
immediately prior to the Effective Date (but taking into account any material
changes to such position or its job duties made in the Ordinary Course prior to
the Purchaser Employment Date) or with such different job duties as required by
applicable Law, unless neither applicable Law, nor the Seller’s policies and
procedures disclosed on Schedule E, respectively, would require or have entitled
the Eligible Inactive Employee to a position with substantially similar (or any
different) job duties upon return from leave. Notwithstanding the foregoing, the
Seller agrees that any current or former employee of the Business (including any
U.S. Employee but not including any employee of an Acquired Company) who (i) as
of the applicable Closing Date is receiving or entitled to receive short-term
disability benefits and who subsequently becomes eligible to receive long-term
disability benefits without returning to work, or (ii) as of the applicable
Closing Date is receiving or entitled to receive long-term disability benefits,
shall become eligible or continue to be eligible, as applicable, to receive such
benefits under a Seller U.S. Plan that provides disability benefits until such
employee is no longer disabled or such benefits cease under the applicable plan.

(c) Notwithstanding the foregoing, and except as may be otherwise agreed to in
writing between the parties or prohibited by applicable Law, for a period of one
year following the Initial Closing Date, neither party nor any of their
Affiliates will employ (or engage as an independent contractor or consultant)
(i) any U.S. Employee who refuses the offer of employment extended by the
Purchaser pursuant to this Section 2.1, or (ii) any person who would have been a
U.S. Employee had his or her employment with the Seller or one of its Affiliates
(including the Acquired Companies) not terminated between the Effective Date and
the Purchaser Employment Date.

(d) The Seller and its Affiliates shall not, without the advance written consent
of the Purchaser, (i) during the period commencing on the Initial Closing Date
and ending on the first anniversary thereof, either directly or indirectly
solicit for employment or hire any U.S. Employee, (ii) during the period
commencing on the Effective Date and ending on the Initial Closing Date, either
directly or indirectly solicit any U.S. Employee for continued or alternative
employment with the Seller or any of its Affiliates following the Initial
Closing Date, or (iii) during the period commencing on the Effective Date and
ending on the first anniversary of the Initial Closing Date, either directly or
indirectly solicit for employment or hire any of the Purchaser’s employees with
whom the Seller and its Representatives had direct contact with or was made
aware of in connection with the negotiation of the Contemplated Transactions,
unless the employment of such U.S. Employee or other employee is involuntarily
terminated by the Purchaser or its Affiliates without Cause prior to such action
by the Seller or any of its Affiliates; provided, however, that nothing in this
Section 2.1(d) shall prevent the Seller or any of its Affiliates from (i) hiring
any such employee who responds to an advertisement or general solicitation
(including through recruiting firms or similar engagements) that is not
specifically targeted at such employee or at employees of the Purchaser and its
Affiliates generally or (ii) making any such general solicitation.

 

  10   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

(e) During the period commencing on the Effective Date and ending on the first
anniversary of the Initial Closing Date, the Purchaser and its Affiliates shall
not, without the advance written consent of the Seller, either directly or
indirectly solicit for employment or hire (i) any employee of the Seller with a
title of Vice President or higher, (ii) any employee of Seller or any of its
Affiliates with whom the Purchaser or its Representatives had direct contact
with or was made aware of in connection with the negotiation of the Contemplated
Transactions (other than a U.S. Employee), unless the employment of such Seller
employee is involuntarily terminated by the Seller or any of its Affiliates
without Cause prior to such action by the Purchaser or its Affiliates; provided,
however, that nothing in this Section 2.1(e) shall prevent the Purchaser or its
Affiliates from (i) hiring any such employee who responds to an advertisement or
general solicitation (including through recruiting firms or similar engagements)
that is not specifically targeted at such employee or at employees of the Seller
and its Affiliates generally or (ii) making any such general solicitation.

(f) If any U.S. Hired Employee is hired by any Affiliate of the Purchaser, then
that Affiliate will be bound by (and the Purchaser will cause that Affiliate to
honor) all of the provisions of this Agreement that would have applied to the
Purchaser with respect to that U.S. Hired Employee.

2.2 Compensation and Benefits. The Purchaser or any of its Affiliates will
provide to each U.S. Hired Employee (or cause the Acquired Companies to provide
to each U.S. Hired Employee) as follows:

(a) for the Continuation Period, compensation at a base wage or base salary rate
(including the impact of any Ordinary Course promotion approved by the Seller
and disclosed to the Purchaser prior to the Purchaser Employment Date), and any
applicable variable pay rate (e.g., shift differential pay), which will not be
less than the base wage or base salary rate and any applicable variable pay rate
provided to the U.S. Hired Employee by the Seller or Acquired Company
immediately prior to the applicable Purchaser Employment Date (the “Seller U.S.
Compensation Level”);

(b) during the period beginning on the applicable Purchaser Employment Date and
ending the last day of the 2015 calendar year (or, if longer, the Continuation
Period), with target annual and long-term incentive opportunities or other
additional compensation opportunities substantially comparable in the aggregate
to the target annual and long-term incentive opportunities or other compensation
opportunities for which the U.S. Hired Employee was eligible immediately prior
to the applicable Purchaser Employment Date;

(c) during the period beginning on the applicable Purchaser Employment Date and
ending on the last day of the month in 2015 when the Purchaser grants annual
equity awards to participants in the Zebra Technologies Corporation 2011
Long-Term Incentive Plan (or such other Employee Benefit Plan maintained by the
Purchaser or its Affiliates under which equity awards may be granted), with
equity awards or cash compensation (or a combination thereof) that are of
equivalent value to the unvested equity compensation grant(s) held by the U.S.
Hired Employee immediately prior to the applicable Purchaser Employment Date;
and

 

  11   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

(d) during the Continuation Period, with comparable medical benefits to the
medical benefits provided under the Seller U.S. Plans and other employee
benefits that are substantially comparable in the aggregate to the employee
benefits (excluding for this purpose any defined benefit pension, nonqualified
deferred compensation, severance, vacation or paid time off, equity-based and
retiree welfare plans or benefits) provided under the Seller U.S. Plans,
provided in each case that such Seller U.S. Plans are set forth in Schedule E
hereto; provided, however, that the Purchaser and its Affiliates shall not be
required to provide an Employee Benefit Plan that is substantially comparable to
the Motorola Solutions Pension Plan or the Motorola Solutions Post-Employment
Health Benefits Plan or that provides defined benefit pension benefits or
post-termination or retiree health or welfare benefits to any Person. Nothing in
this Section 2.2 shall require the Purchaser or any of its Affiliates to
continue any specific employee benefit plan, program, arrangement or policy
(including any Acquired Company Plans) during the Continuation Period or for any
period thereafter.

2.3 Severance. If any U.S. Hired Employee is terminated by the Purchaser or an
Acquired Company (other than for Cause) during the Continuation Period, the
Purchaser will provide (or cause to be provided to) such employee with whichever
of the following would provide him or her with the greatest level of severance
allowances and benefits, in each case crediting such employee for his or her
service with the Seller and its Affiliates (including the Acquired Companies)
prior to the Purchaser Employment Date in accordance with Section 2.5 hereof:
(a) for any U.S. Hired Employee who would have been eligible under the Motorola
Solutions Involuntary Severance Plan as in effect on the Effective Date (the
“Seller Severance Plan”), the severance allowances and benefits that would have
been provided under the Seller Severance Plan to an employee with the U.S. Hired
Employee’s years of service as of the date of his or her termination from
Purchaser or an Acquired Company; (b) for any U.S. Hired Employee who would have
been eligible under the Motorola Solutions, Inc. 2011 Executive Severance Plan
(the “Executive Severance Plan”) as in effect on the Effective Date, the
severance allowance and benefits that would have been provided under the
Executive Severance Plan to an employee with the U.S. Hired Employee’s years of
service as of the date of his or her termination from Purchaser or an Acquired
Company, or (c) the severance allowances and benefits as may be available under
the Purchaser’s severance benefit plan or program. For purposes of this
Agreement, a transfer to be effective within one year after the Purchaser
Employment Date of a U.S. Hired Employee’s primary workplace to a location more
than fifty (50) miles from the U.S. Hired Employee’s prior primary workplace
(i) if accepted, will entitle the U.S. Hired Employee to relocation benefits
from the Purchaser commensurate with the relocation benefits available under the
relocation policy of the Purchaser or its Affiliates, as applicable, in effect
at the time of such relocation or (ii) if refused (resulting in the termination
of the U.S. Hired Employee’s employment with the Purchaser and any of its
Affiliates), will be treated as a termination of employment other than for Cause
and entitle the U.S. Hired Employee to the severance allowance and benefits
provided under this Section 2.3.

2.4 Paid Time Off. Until the Purchaser Employment Date, the Seller U.S. Plan
that provides employees with base pay remuneration for days of absence from work
(the “Paid Time Off”) will continue to apply to all U.S. Employees. Thereafter,
through the last day of the calendar year that includes the Purchaser Employment
Date, the Purchaser will assume and fulfill (or cause to be assumed and
fulfilled), in a timely manner, all the Seller’s or the Acquired Company’s
obligations related to the U.S. Hired Employees under the Seller U.S. Plan that
is a

 

  12   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

Paid Time Off policy, including allowing U.S. Hired Employees to use and be paid
for their accrued but unused Paid Time Off from their prior employment with the
Seller or Acquired Company (as recognized and available under the Seller U.S.
Plan that is a Paid Time Off policy) even after the Purchaser Employment Date.
The Seller will provide to the Purchaser, within five (5) days after each
applicable Purchaser Employment Date, a schedule showing the amount of accrued
but unused Paid Time Off for each U.S. Hired Employee as of the applicable
Purchaser Employment Date. For calendar years beginning after the Purchaser
Employment Date, U.S. Hired Employees’ entitlement to Paid Time Off will be
accrued and used in accordance with the Purchaser’s own Paid Time Off policy
applicable to similarly situated employees; provided, that for the first
calendar year beginning after the applicable Purchaser Employment Date, each
such U.S. Hired Employee will be entitled to no less Paid Time Off for such year
than that to which he or she would have been entitled for the calendar year that
included the Purchaser Employment Date under the Paid Time Off policy of the
Seller as in effect immediately prior to the Purchaser Employment Date (and
disclosed as a Seller U.S. Plan on Schedule E). For purposes of this
Section 2.4, references to the Seller U.S. Plan that is a Paid Time Off policy
will be deemed to apply only to the provisions thereof dealing with vacation
time.

2.5 Service Credit. The Purchaser will provide each U.S. Hired Employee with
full credit for purposes of eligibility and vesting under the Purchaser U.S.
Plans, as well as for determining level of benefits under any Purchaser paid
time off and severance plans or policies, for pre-Purchaser Employment Date
(a) service with the Seller and its Affiliates (including, without limitation,
their Controlled Group Members) and (b) service credited under the comparable
Seller U.S. Plans for employment other than with the Seller and its Affiliates
(including, without limitation, their Controlled Group Members) to the extent
such service under (a) and (b) was credited under the comparable Seller U.S.
Plans for the same purpose, and the Purchaser U.S. Plans will be amended, to the
extent necessary, to provide that credit; provided, however, that in no event
will the Purchaser be required to provide any service credit to any U.S. Hired
Employee to the extent the provision of such credit would result in any
duplication of benefits or to the extent Purchaser U.S. Employees would not be
entitled to consideration of their prior service with Purchaser or any of its
Affiliates upon commencing participation in the applicable Purchaser U.S. Plan.

2.6 401(k) Plan. Immediately prior to the Purchaser Employment Date, the U.S.
Hired Employees will cease to be eligible for allocation of contributions
attributable to compensation paid for services on and after the Purchaser
Employment Date under the Motorola Solutions 401(k) Plan (the “Seller 401(k)
Plan”) and, upon the Purchaser Employment Date, will be eligible for
distribution of account balances under the Seller 401(k) Plan, including any
loan promissory notes, as “eligible rollover distributions” (within the meaning
of Section 402(c)(4) of the Code). Prior to the Purchaser Employment Date, all
accounts under the Seller 401(k) Plan of the U.S. Hired Employees shall be fully
vested and nonforfeitable and Seller or any of its Affiliates shall make all
employer contributions that would have been made on behalf of the U.S. Hired
Employees had the Contemplated Transactions not occurred, regardless of any
service or end of year employment requirements, but pro-rated for the portion of
the plan year that ends on the Purchaser Employment Date. No later than the
first day of the month following the month in which the Purchaser Employment
Date occurs, the U.S. Hired Employees will be eligible to commence participation
in the Zebra Technologies Corporation Profit Sharing and Savings Plan (the
“Purchaser 401(k) Plan”). Any service requirements contained in the Purchaser
401(k) Plan with

 

  13   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

respect to eligibility to participate generally will be waived for U.S. Hired
Employees who immediately prior to the Purchaser Employment Date were eligible
to participate or share in employer contributions, respectively, under the
Seller 401(k) Plan. The Purchaser will cause the Purchaser 401(k) Plan and the
Seller will cause the Seller 401(k) Plan to be amended, to the extent necessary,
to satisfy the requirements of this Section 2.6.

2.7 Nonqualified Deferred Compensation. Prior to the Purchaser Employment Date,
the Seller shall vest the interest of each U.S. Hired Employee participating in
any Seller U.S. Plan that is a nonqualified deferred compensation plan and
shall, at such times as the plan otherwise would provide, accrue benefits that
would have accrued on behalf of the U.S. Hired Employees had the Contemplated
Transactions not occurred, regardless of any service or end of year employment
requirements, but pro-rated for the portion of the plan year that ends on the
Purchaser Employment Date. The Seller will cause the applicable Seller U.S.
Plans to be amended, to the extent necessary, to satisfy the requirements of
this Section 2.7. The timing of contribution, payment or distribution of any
compensation to which any participant is entitled under any nonqualified
deferred compensation plan contemplated by this Section 2.7 will occur upon such
time as provided in the applicable Seller U.S. Plan.

2.8 Medical, Dental, and Vision Plans; Disability Plan. Commencing on the
applicable Purchaser Employment Date, the Purchaser will provide each U.S. Hired
Employee with the option to elect medical, dental, and vision coverage (other
than any retiree welfare benefit coverage) and to be covered (to the extent
elected), effective as of the first day of the calendar month after which that
Purchaser Employment Date occurs, under one or more of the Purchaser U.S. Plans
that are medical plan(s), dental plan(s), and vision plan(s) (the “Purchaser
Medical Plan(s),” the “Purchaser Dental Plan(s),” and the “Purchaser Vision
Plan(s),” respectively) that are listed on Schedule G hereto and subject to
Section 2.2(d) hereof. The Purchaser Medical Plan(s), the Purchaser Dental
Plan(s), and the Purchaser Vision Plan(s) will not apply any pre-existing
condition limitations on the coverage of U.S. Hired Employees to the extent such
limitations would not have applied to the U.S. Hired Employees under the Seller
U.S. Plans providing medical, dental and vision benefits to the U.S. Hired
Employees immediately prior to the Purchaser Employment Date. The Purchaser will
credit, or will cause its applicable Affiliate to credit, U.S. Hired Employees
who were enrolled in the Seller U.S. Plans that are medical, dental, and/or
vision plan(s) immediately prior to the Purchaser Employment Date with the
deductibles and co-pay amounts credited to those U.S. Hired Employees thereunder
for the current plan year that includes the Purchaser Employment Date under the
Purchaser Medical Plans. Subject to the foregoing, the U.S. Hired Employees will
remain covered under and the Seller will remain liable for all eligible expenses
incurred by the U.S. Hired Employees under the Seller U.S. Plans that are
medical, dental, and vision plans (in which the U.S. Hired Employees participate
immediately prior to the Purchaser Employment Date) through the last day of the
calendar month in which the Purchaser Employment Date occurs (or the last day of
the month immediately prior to the Purchaser Employment Date if the Purchaser
Employment Date occurs on the first day of a month), whether or not such claims
are reported on or after such date (as long as they are reported prior to the
last date when such claims can be made under the applicable Seller plan). The
Purchaser will cause the Purchaser Medical Plan(s), the Purchaser Dental
Plan(s), and the Purchaser Vision Plan(s) to be amended, to the extent
necessary, to satisfy the requirements of this Section 2.8. The Seller shall be
exclusively responsible for complying with COBRA and all Liabilities under or
relating to COBRA with

 

  14   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

respect to (a) M&A qualified beneficiaries (as such term is defined in
Section 54.4980B-9 of the Treasury Regulations) and (b) any of Seller’s or any
of its Affiliates’ employees (including the U.S. Employees) and their
beneficiaries by reason of any such Person’s qualifying event (within the
meaning of COBRA) occurring at or prior to the Closing, and the Purchaser shall
not have any Liability to provide notice of or coverage under COBRA to any such
Person.

2.9 Health Reimbursement Plan and Dependent Care Plan.

(a) Immediately prior to the Purchaser Employment Date, the U.S. Hired Employees
will cease to contribute to the Seller U.S. Plan that is a health flexible
spending account plan and the Seller U.S. Plan that is a dependent care expense
account plan (the “Seller’s FSA and DCA Plans”), both designed to comply with
Section 125 of the Code, in accordance with the respective terms of such plans.
The Seller’s FSA and DCA Plans will reimburse the U.S. Hired Employees for those
claims (if any) incurred prior to the Purchaser Employment Date, in accordance
with the respective terms of such plans. Credits will be made to any U.S. Hired
Employee’s accounts under the Seller’s FSA and DCA Plans for compensation earned
before the Purchaser Employment Date, but not for compensation earned after the
Purchaser Employment Date.

(b) U.S. Hired Employees who elect to participate in the Seller’s FSA and/or DCA
Plans for the plan year in which the Purchaser Employment Date occurs will
become participants in the Purchaser U.S. Plan that is a health flexible
spending account plan and the Purchaser U.S. Plan that is a dependent care
expense account plan (the “Purchaser’s FSA and DCA Plans”) as if their
participation in the Purchaser’s FSA and DCA Plans had been continuous from
January 1 of such plan year, and at the same level of coverage elected under the
Seller’s FSA and DCA Plans, except that U.S. Hired Employees who continue
participation in the Seller’s FSA Plan on and after the Purchaser Employment
Date (for example, by election of COBRA continuation coverage) will not be
covered by the Purchaser’s FSA Plan for such plan year. Each U.S. Hired Employee
will be reimbursed for medical and dependent care expenses incurred by such U.S.
Hired Employee at any time during such plan year (including claims incurred
before the Purchaser Employment Date), up to the amount of the elections made by
each U.S. Hired Employee under the Seller’s FSA and DCA Plans for such plan
year, reduced by amounts previously reimbursed by the Seller pursuant to the
Seller’s FSA and DCA Plans in such plan year. The Purchaser will cause the
Purchaser’s FSA and DCA Plans to be amended, to the extent necessary, to satisfy
the requirements of this Section 2.9. To effectuate the foregoing, as soon as
administratively practicable after the Purchaser Employment Date, the Seller
will notify the Purchaser whether the amounts of the account balances (if any)
under the Seller’s FSA and DCA Plans are positive or negative in the aggregate
immediately prior to the Purchaser Employment Date (after taking into account
claims incurred but not yet paid that, because of administrative considerations
as determined by the Seller in its discretion, will be paid from the Seller’s
FSA and DCA Plans), and the Seller will pay the Purchaser such aggregate balance
(if positive) or the Purchaser will pay the Seller such aggregate balance (if
negative), with respect to all U.S. Hired Employees who become covered under the
Purchaser’s FSA and DCA Plans for such plan year.

2.10 Certain Foreign National Employees. The parties recognize that certain of
the U.S. Hired Employees are in lawful nonimmigrant visa status or have
applications for lawful

 

  15   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

permanent residence pending with the relevant governmental authorities (the
“Affected Foreign National Employees”), each of whom is listed, together with
visa status and expatriation date, on Schedule L (which shall be provided by the
Seller to the Purchaser within ten (10) days after the Effective Date and
updated from time to time thereafter). The parties further recognize that new or
amended petitions with respect to such Affected Foreign National Employees may
be required in certain of these cases, unless the Purchaser (or the Purchaser’s
Affiliates, as the case may be), are deemed the “successor-in-interest” to the
Seller (as such term is used in pronouncements by the U.S. Citizenship and
Immigration Service (“USCIS”)) with respect to such Affected Foreign National
Employees. Accordingly, the Purchaser hereby expressly agrees to assume (but
only to the extent permitted by applicable Law), and the Seller hereby assigns,
in each case effective as of the Purchaser Employment Date or at such later date
in conformance with applicable Law, all of the immigration-related liabilities
of the Affected Foreign National Employees (including, without limitation, any
obligations, liabilities and undertakings arising from or under attestations
made in each certified and still effective Labor Condition Application filed by
the Seller with respect to any such Affected Foreign National Employees). The
parties each agree to take such actions as may reasonably be requested before,
at and following the Purchaser Employment Date to cooperate with one another in
the satisfaction of these obligations, including (without limitation) with
respect to collaborating to accurately and timely document to the USCIS or such
other governmental agency, as the case may be, as may be necessary, the
“successor-in-interest” relationship with respect to any Affected Foreign
National Employees.

2.11 Seller U.S. Plans. The Seller and its Affiliates shall retain the
sponsorship of and be solely responsible for all Liabilities relating to or at
any time arising under or in connection with the Seller U.S. Plans and any other
U.S. Employee Benefit Plans, including any plans, programs, agreements,
contracts, policies or arrangements that provide defined benefit pension
benefits or post-termination or retiree health or welfare benefits to any
Person, which are, or were at any time, maintained, sponsored, contributed to or
required to be contributed to by the Seller or any of its Affiliates (but
excluding any Acquired Company Plans) or with respect to which the Seller or any
of its Affiliates at any time had any Liability (but excluding any Acquired
Company Plans). Seller shall cause the U.S. Hired Employees to become fully
vested in their accrued benefits under each Seller U.S. Plan that provides
defined benefit pension or cash balance pension benefits. Seller shall retain
and be solely liable for the provision of or any claim for retiree health and/or
other welfare benefits to U.S. Employees who retire on or prior to the Closing,
or who are eligible to retire on or prior to the Closing, and their covered
dependents under the Employee Benefit Plans of Seller or any of its Affiliates.

ARTICLE 3

NON-U.S. TRANSFERRED EMPLOYEE MATTERS

3.1 Non-U.S. Transferred Employees.

(a) Effective as of the Purchaser Employment Date, the Purchaser agrees to
employ, or cause its applicable Affiliates to employ, the Non-U.S. Employees
(other than any employee of an Acquired Company) who accept offers of employment
from the Purchaser or any of its Affiliates or who otherwise become employees of
the Purchaser or any of its Affiliates by operation of Law. The transfer of
employment shall be carried out in compliance with applicable transfer Laws and
regulations, including, without limitation, the European Union Acquired

 

  16   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

Rights Directive (as amended and as implemented from country to country from
time to time) (such transfer Laws and regulations, collectively, the “Transfer
Laws”). Where the Transfer Laws are not applicable, the Purchaser agrees that
the employment of each Non-U.S. Employee (other than any employee of an Acquired
Company) shall be transferred to the Purchaser or its Affiliate by substitution
of employer, three-party contract, assignment, subjective novation, or as may
otherwise reasonably be required or permitted to obtain the consent of the
Non-U.S. Employee to the transfer and without triggering the obligation to pay
severance or other termination liabilities. Where an offer of employment is
required or permitted to be made, the Purchaser agrees to make, or to cause its
Affiliates to make, such offer either concurrent with the notice of termination
from Seller or its applicable Affiliate or, if no notice of termination will be
given, at least thirty (30) days prior to the anticipated Purchaser Employment
Date. Such offer will comply with the other sections of this Article 3
(including, but not limited to, Sections 3.2 and 3.3). The parties agree to
fully and timely cooperate in the transition activities and also to comply (and
cause their applicable Affiliates to comply) with the Transfer Laws. For the
avoidance of doubt, any Non-U.S. Employee of an Acquired Company will remain
employees of such Acquired Company as of the Purchaser Employment Date.

(b) In the event that, after a Purchaser Employment Date, a Non-U.S. Employee
(other than an employee of an Acquired Company) employed in a jurisdiction whose
Laws include the Transfer Laws is found not to have transferred to the Purchaser
or any of its Affiliates, the Purchaser, in consultation with the Seller, shall
as soon as practicable, but in any event within five (5) days that are business
days in the relevant jurisdiction of being so requested by the Seller, make to
each such Non-U.S. Employee an offer in writing meeting the requirements of
Section 3.1(a) to employ him or her under a new contract of employment to take
effect immediately. As of acceptance of the offer made pursuant to this
Section 3.1(b), the Seller or its applicable Affiliate shall terminate the
employment of the Non-U.S. Employee concerned.

(c) If after a Purchaser Employment Date, any employee of the Seller or any of
its Affiliates other than a U.S. Employee or a Non-U.S. Employee is found to
have transferred to the Purchaser or any of its Affiliates pursuant to the
Transfer Laws, (i) the Seller, in consultation with the Purchaser, shall as soon
as practicable, but in any event within five (5) days that are business days in
the relevant jurisdiction of being so requested by the Purchaser, make to each
such person an offer in writing to employ him or her under a new contract of
employment to take effect immediately and (ii) the Seller’s offer will be for
terms and conditions of employment that are substantially comparable to the
corresponding provisions of the employee’s contract of employment as existing
immediately prior to the Purchaser Employment Date. As of acceptance of the
offer made pursuant to this Section 3.1(c), the Purchaser or any of its
Affiliates, as applicable, shall terminate the employment of the person
concerned.

(d) Notwithstanding the foregoing, and except as may be otherwise agreed to in
writing between the parties or prohibited by applicable Law, neither party nor
any of their Affiliates will employ (or engage as an independent contractor or
consultant) for a period of one year following the Initial Closing Date (i) any
Non-U.S. Employee whose employment relationship with the Seller or applicable
Affiliate of the Seller terminates following any refusal by such Non-U.S.
Employee to accept employment with, or transfer of his or her employment to, the
Purchaser or its Affiliates as of the Purchaser Employment Date pursuant to this
Section 3.1,

 

  17   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

or (ii) any person who would have been a Non-U.S. Employee had his or her
employment with an Affiliate of the Seller (including an Acquired Company) not
terminated between the Effective Date and the Purchaser Employment Date.

(e) The Seller and its Affiliates shall not, without the advance written consent
of the Purchaser, (i) during the period commencing on the Purchaser Employment
Date and ending on the first anniversary thereof, either directly or indirectly
solicit for employment or hire any Non-U.S. Employee, (ii) during the period
commencing on the Effective Date and ending on the Closing Date with respect to
the country in which such Non-U.S. Employee is located, either directly or
indirectly solicit any Non-U.S. Employee for continued or alternative employment
with the Seller or any of its Affiliates following such Closing Date, or
(iii) during the period commencing on the Effective Date and ending on the first
anniversary of the Initial Closing Date, either directly or indirectly solicit
for employment or hire any of the Purchaser’s employees with whom the Seller and
its Representatives had direct contact with or was made aware of in connection
with the negotiation of the Contemplated Transactions, unless the employment of
such Non-U.S. Employee or other employee is involuntarily terminated by the
Purchaser or one of its Affiliates without Cause prior to such action by the
Seller or any of its Affiliate; provided, however, that nothing in this
Section 3.1(e) shall prevent the Seller or any of its Affiliates from (i) hiring
any such employee who responds to an advertisement or general solicitation
(including through recruiting firms or similar engagements) that is not
specifically targeted at such employee or (ii) making any such general
solicitation.

(f) During the period commencing on the Effective Date and ending on the first
anniversary of the Initial Closing Date, the Purchaser and its Affiliates shall
not, without the advance written consent of the Seller, either directly or
indirectly solicit for employment or hire any employee of Seller or any of its
Affiliates with whom the Purchaser or its Representatives and Affiliates had
direct contact with or was made aware of in connection with the negotiation of
the Contemplated Transactions (other than a Non-U.S. Employee), unless the
employment of such employee is involuntarily terminated by the Seller or one of
its Affiliates without Cause prior to such action by the Purchaser or its
Affiliate; provided, however, that nothing in this Section 3.1(f) shall prevent
the Purchaser or its Affiliates from (i) hiring any such employee who responds
to an advertisement or general solicitation (including through recruiting firms
or similar engagements) that is not specifically targeted at such employee or
(ii) making any such general solicitation.

(g) If any Eligible Inactive Employee (other than any employee of an Acquired
Company) on a non-U.S. payroll becomes eligible to return to active work status
within 180 days after the Closing Date with respect to the country in which the
Eligible Inactive Employee is employed (the “Leave Calculation Date”) (or such
later date to the extent required by applicable Law) and at a time when he or
she would be entitled to reemployment under either applicable Law or the
Seller’s policies and procedures in existence immediately prior to the Leave
Calculation Date as disclosed on Schedule F, the Purchaser or its applicable
Affiliate will extend an offer of employment as described in Section 3.1(a)
hereof to such person within three (3) business days that are business days in
the relevant jurisdiction after the Purchaser first being notified in writing by
the Eligible Inactive Employee, or the Seller on his/her behalf, of such person
becoming eligible to work, and any such person who accepts such an offer will be
treated as a Non-U.S. Transferred Employee as of his or her date of hire by the
Purchaser or its

 

  18   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

applicable Affiliate (which date of hire will be specified in the written offer
from the Purchaser or its applicable Affiliate to the Eligible Inactive
Employee). An Eligible Inactive Employee who is offered employment by the
Purchaser or its applicable Affiliate under this Section 3.1(g) will be entitled
to a position that is substantially comparable to the position held by such
Non-U.S. Employee immediately prior to the Effective Date (but taking into
account any material changes to such position or its job duties made in the
Ordinary Course prior to the Leave Calculation Date) or with such different job
duties as required by applicable Law, unless neither applicable Law, nor the
Seller’s policies and procedures disclosed on Schedule F, respectively, would
require or have entitled the Eligible Inactive Employee to a substantially
comparable (or any different) position upon return from leave (taking into
account such factors as job duties, compensation, and title).

(h) If any Non-U.S. Transferred Employees are transferred to any U.S. Affiliate
of the Purchaser, then that Affiliate will be bound by (and the Purchaser will
cause that Affiliate to honor) all of the provisions of this Agreement that
would have applied to the Purchaser or the transferor Affiliate of the Purchaser
with respect to that Non-U.S. Transferred Employee.

3.2 Non-U.S. Employee Benefits.

(a) The Purchaser or any of its Affiliates agrees that it will provide, or will
cause its applicable Affiliate to provide (including by causing any Acquired
Company to provide, as appropriate), each Non-U.S. Transferred Employee with
such terms and conditions of employment as may be necessary to avoid the payment
of severance as set forth in Section 3.1 or as may be required by the Transfer
Laws, to the extent applicable. In addition, the Purchaser agrees that it will
provide, or will cause its applicable Affiliate to provide (including by causing
any Acquired Company to provide, as appropriate), each Non-U.S. Transferred
Employee (i) for the Continuation Period, compensation at a base wage or salary
rate (including the impact of any Ordinary Course promotion approved by the
Seller or its applicable Affiliate and disclosed to the Purchaser prior to the
Purchaser Employment Date), and any applicable variable pay rate (e.g., shift
differential pay), which will not be less than the base wage or base salary rate
provided to the Non-U.S. Transferred Employee by the Seller or its applicable
Affiliate (including an Acquired Company) immediately prior to the applicable
Purchaser Employment Date (the “Seller Non-U.S. Compensation Level”);
(ii) during the period beginning on the applicable Purchaser Employment Date and
ending the last day of the 2015 calendar year (or, if longer, the Continuation
Period), with target annual and long-term incentive opportunities or other
additional compensation opportunities substantially comparable in the aggregate
to the target annual and long-term incentive opportunities or other compensation
opportunities (other than any Statutory Bonus Payments) for which the Non-U.S.
Transferred Employee was eligible immediately prior to the applicable Purchaser
Employment Date; (iii) during the period beginning on the applicable Purchaser
Employment Date and ending on the last day of the month in 2015 when the
Purchaser grants annual equity awards to participants in the Zebra Technologies
Corporation 2011 Long-Term Incentive Plan (or such other Employee Benefit Plan
maintained by the Purchaser or its Affiliates under which equity awards may be
granted), with equity awards or cash compensation (or a combination thereof)
that are of equivalent value to the unvested equity compensation grant(s) held
by the Non-U.S. Transferred Employee immediately prior to the applicable
Purchaser Employment Date; and (iv) during the Continuation Period,

 

  19   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

with the employee benefits that are substantially comparable in the aggregate to
the employee benefits (excluding for this purpose any defined benefit pension,
nonqualified deferred compensation, retiree welfare, severance, vacation or paid
time off, and equity-based plans or benefits) provided under the Seller Non-U.S.
Plans that are set forth in Schedule F hereto. The Purchaser will establish or
maintain, or will cause its Affiliates to establish or maintain, the Purchaser
Non-U.S. Plans and such other Employee Benefit Plans outside of the United
States as may be required to comply with applicable Law, Section 3.1 and this
Section 3.2, and, as of each Purchaser Employment Date, will cause the Acquired
Companies, as appropriate, to maintain such Acquired Companies’ Employee Benefit
Plans for the benefit of employees of such Acquired Company. The Purchaser
agrees to provide to the Seller, upon the Seller’s reasonable request prior to
the Purchaser Employment Date, information about the terms of the offers being
made by the Purchaser and its Affiliates and the Employee Benefit Plans and
similar programs of the Purchaser and its Affiliates as may be necessary for the
Seller to determine the Purchaser’s compliance with the terms of this
Section 3.2(a). Nothing in this Section 3.2 shall require the Purchaser or its
Affiliates to continue any specific employee benefit plan, program, arrangement
or policy (including any Acquired Company Plans) during the Continuation Period
or for any period thereafter.

(b) If any Non-U.S. Transferred Employee is terminated by the Purchaser or its
applicable Affiliate or an Acquired Company (other than for Cause) during the
Continuation Period, the Purchaser will provide, or will cause its applicable
Affiliate (including the Acquired Companies) to provide, such employee with
whichever of the following would provide him or her with the greatest level of
severance allowances and benefits, in each case crediting such employee for his
or her service with the Seller and its Affiliates (including the Acquired
Companies) prior to the Purchaser Employment Date in accordance with Section 3.3
hereof: (i) for any Non-U.S. Transferred Employee who would have been eligible
immediately prior to his or her Purchaser Employment Date under a severance plan
or policy identified on Schedule F, the severance allowances and benefits that
would have been provided under such plan or policy to an employee with the
Non-U.S. Transferred Employee’s years of service as of the date of his or her
termination from the Purchaser or its applicable Affiliate; (ii) for any
Non-U.S. Transferred Employee who would have been eligible under the Executive
Severance Plan as in effect on the Effective Date, the severance allowances and
benefits that would have been provided under the Executive Severance Plan to an
employee with the Non-U.S. Transferred Employee’s years of service as of the
date of his or her termination from the Purchaser or its applicable Affiliate;
(iii) the allowances and benefits as may be available under the severance
benefit plan or program of the Purchaser or its applicable Affiliate; or
(iv) the allowances and benefits required by applicable Law. For purposes of
this Agreement, a transfer to be effective within one year after the Purchaser
Employment Date of a Non-U.S. Transferred Employee’s primary workplace to a
location more than fifty (50) miles from the Non-U.S. Transferred Employee’s
prior primary workplace (A) if accepted, will entitle the Non-U.S. Transferred
Employee to relocation benefits from the Purchaser or its applicable Affiliate
commensurate with the relocation benefits available under the relocation policy
of the Purchaser or any of its Affiliates, as applicable, in effect at the time
of such relocation or (B) if refused (resulting in the termination of the
Non-U.S. Transferred Employee’s employment with the Purchaser or any of its
Affiliates), will be treated as a termination of employment other than for Cause
and entitle the Non-U.S. Transferred Employee to the severance allowances and
benefits provided under this Section 3.2(b).

 

  20   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

(c) Immediately prior to the Purchaser Employment Date, and subject to
applicable Law, the Non-U.S. Transferred Employees will cease to participate in
any Seller Non-U.S. Plans (other than any Acquired Company Plans).

(d) In those jurisdictions where accrued, but unused vacation, annual leave
days, and holidays (collectively, “Paid Leave Days”) are required or permitted
by Law to be carried over to the Purchaser or one of its Affiliates as of the
Purchaser Employment Date (each, a “Carryover Jurisdiction”), the Purchaser will
assume and fulfill, and will cause its Affiliates (including the Acquired
Companies) to assume and fulfill, in a timely manner, the accrued obligations
relating to the Paid Leave Days, including allowing Non-U.S. Transferred
Employees to use and be paid for their accrued but unused Paid Leave Days. The
Seller will provide to the Purchaser, within five (5) days after each applicable
Purchaser Employment Date, a schedule showing the amount of accrued but unused
Paid Leave Days per Non-U.S. Transferred Employee as of the applicable Purchaser
Employment Date. In any other jurisdiction, at such time as the Non-U.S.
Employees terminate their employment with the Seller or one of its Affiliates,
the Seller will pay such Non-U.S. Employees for all obligations relating to Paid
Leave Days to the extent required by Law. Thereafter, any Non-U.S. Employees who
become Non-U.S. Transferred Employees will be entitled to accrue and use Paid
Leave Days only in accordance with the applicable policies and procedures of the
Purchaser or its Affiliates (which policies and procedures, for the avoidance of
doubt, must satisfy the applicable requirements in Sections 3.1(a) and 3.2(a)
above). The Purchaser or its Affiliates (including the Acquired Companies) agree
to use Reasonable Efforts to accommodate any vacations to be taken during the
Continuation Period that have been previously scheduled by Non-U.S. Transferred
Employees. However, the Reasonable Efforts described in the preceding sentence
do not include providing paid vacation days beyond any days accrued by such
Non-U.S. Transferred Employees.

3.3 Service Credit. Without limiting anything set forth in Sections 3.1 and 3.2
hereof, the Purchaser will provide, or will cause its Affiliates (including the
Acquired Companies) to provide, each Non-U.S. Transferred Employee with full
credit for service recognized by the Seller and its Affiliates for purposes of
eligibility and vesting under Purchaser Non-U.S. Plans as well as for
determining level of benefits under any Purchaser paid time off and severance
plans or policies. In no event will the Purchaser or any of its Affiliates be
required to provide any service credit to any Non-U.S. Transferred Employee to
the extent the provision of such credit would result in any duplication of
benefits or unusual or unintended increase in benefits that would not have been
credited under the comparable Seller Non-U.S. Plan for the same purpose, or to
the extent Purchaser Non-U.S. Employees would not be entitled to consideration
of their prior service with Purchaser and its Affiliates upon commencing
participation in the applicable Purchaser Non-U.S. Plan. To the extent that a
Non-U.S. Transferred Employee is paid severance as a result of his or her
transfer of employment to the Purchaser or the Purchaser’s Affiliate, and to the
extent permitted by applicable Law, the Purchaser will not, and will cause the
Purchaser’s Affiliate not to, provide that Non-U.S. Transferred Employee with
full credit for service recognized by the Seller or its Affiliates, for purposes
of any future severance or severance-like payments.

3.4 Seller Non-U.S. Plans. The Seller and its Affiliates shall retain the
sponsorship of and be solely responsible for all Liabilities relating to or at
any time arising under or in

 

  21   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

connection with the Seller Non-U.S. Plans and any other non-U.S. Employee
Benefit Plans, including any plans, programs, agreements, contracts, policies or
arrangements which are, or were at any time, maintained, sponsored, contributed
to or required to be contributed to by the Seller or any of its Affiliates or
with respect to which the Seller or any of its Affiliates at any time had any
Liability; provided, however, that this Section 3.4 shall not apply to any
Acquired Company Plans and any Liabilities under a Seller Non-U.S. Plan that are
required to transfer to the Purchaser or its Affiliates pursuant to applicable
Law.

3.5 Post-Purchaser Employment Date Payments to Employees.

(a) Without limiting anything set forth in Sections 3.1 and 3.2 hereof and
except as expressly provided otherwise in this Agreement, the Purchaser and its
Affiliates (including the Acquired Companies) will be solely responsible for
payments that first become due and owing to Non-U.S. Transferred Employees in
the course of their employment with the Purchaser or its Affiliates or as a
result of termination by the Purchaser or its Affiliates following the
applicable Purchaser Employment Date, even if the calculation of such payments
depends in whole or in part on periods of service with the Seller or its
Affiliates. Such payments include, without limitation, vacation or severance
paid in the event of termination and Statutory Bonus Payments. However, for the
avoidance of doubt, this Section 3.5 will not apply to (i) the regular payroll
for the period up until the date prior to the Purchaser Employment Date for U.S.
Employees and Non-U.S. Employees who are not employed by Acquired Companies
immediately prior to the Purchaser Employment Date, which will remain the
responsibility of the Seller and its Affiliates, and (ii) Excluded Incentive and
Sales Plan Liabilities.

(b) Seller agrees to reimburse (or cause its Affiliates to reimburse) the
Purchaser or its applicable Affiliate for any Statutory Bonus Payments paid by
the Purchaser or its Affiliates within the twelve (12) months following the
Purchaser Employment Date to any Non-U.S. Transferred Employee who is not
employed by an Acquired Company immediately prior to the Purchaser Employment
Date, except that such reimbursement shall be limited to the prorated portion of
such Statutory Bonus Payment that is attributable to the Non-U.S. Transferred
Employee’s period of employment with the Seller or its Affiliates. Such
reimbursement shall be made by the Seller within thirty (30) days following a
request from the Purchaser and receipt of appropriate documentation supporting
the request.

3.6 Non-U.S. Transition Activities. The Purchaser agrees that it will take, and
will cause its Affiliates to take, all steps necessary to be in a position to
employ (which shall include, but not be limited to, establishing the appropriate
payroll systems, plans, and insurance arrangements to provide the compensation
and benefits described elsewhere herein) Non-U.S. Transferred Employees as of
the Purchaser Employment Date in compliance with applicable Law and contractual
requirements (the “Transition Activities”). The Purchaser and the Seller agree
to use Reasonable Efforts to complete such Transition Activities as soon as
practicable after the Effective Date. The Purchaser and the Seller further agree
to provide the other in a timely manner, whether before or after any applicable
Purchaser Employment Date, with such information and, when appropriate,
documentation, as such party may reasonably request about the Transition
Activities (including the plans identified in Schedule H), so that both the
Seller and the Purchaser may fulfill their legal obligations to employees,
comply with its obligations under this Agreement, and confirm compliance with,
or readiness to fulfill, their obligations

 

  22   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

under applicable Law. The information and materials described in the preceding
sentence include, but are not limited to, the information and materials about
the Purchaser’s business plans and proposed terms and conditions of employment,
in each case relating to the Non-U.S. Employees in each relevant jurisdiction,
as needed by the Seller and/or the Purchaser to fulfill their applicable notice
and/or consultation obligations between the Effective Date and the Purchaser
Employment Date. The Purchaser and the Seller further agree to provide the other
party with final versions of the information and materials described in this
Section 3.6, and with such additional information on these same subject matters
as may be needed for notice and consultation purposes, within the transition
timelines developed or to be developed by the Purchaser and the Seller and in
any event sufficiently in advance of the Purchaser Employment Date for the
Seller and the Purchaser to comply with their notice and consultation
obligations.

3.7 Immigration and Visa Matters. Where legally permissible and unless the
parties agree otherwise, the Purchaser will assume, or will cause its applicable
Affiliate to assume, in each case effective as of the Purchaser Employment Date,
any work permits, visas or other immigration documents relating to any Non-U.S.
Transferred Employee (other than employees of an Acquired Company) and will be
responsible for the costs relating to the transfer and ongoing support of these
documents, including, if necessary, the costs of third-party attorneys or
consultants. The Seller will assign to the Purchaser or an Affiliate of the
Purchaser, and will cause its applicable Affiliate to assign to the Purchaser or
an Affiliate of the Purchaser, in each case effective as of the Purchaser
Employment Date, such work permits, visas or other immigration documents and,
where permitted by Law, all immigration-related liabilities. Seller will make,
and will cause its Affiliates to make, all commercially reasonable efforts to
cooperate with and assist the Purchaser or its applicable Affiliates in the
satisfaction of all of the Purchaser’s obligations under this Section 3.7.

3.8 German Pension. Purchaser or its Affiliates are assuming certain Liabilities
relating to German defined benefit pension and savings plans of Seller and its
Affiliates (the “German DB Plans”) pursuant to Section 1.2(b)(xiii) of this
Agreement. Purchaser and its Affiliates have agreed to assume these Liabilities
based on Seller’s representation that only 16 Non-U.S. Employees in Germany
participate in the German DB Plans. If as of the Closing Date in Germany, there
are more than 16 Non-U.S. Employees who participate in the German DB Plans and
who become Transferred Employees of Purchaser or its Affiliates (each an
“Additional DB Participant”), then Seller or its Affiliates will pay to
Purchaser or its Affiliates the amount of €134,000 for each such Additional DB
Participant. The payment described in the preceding sentence shall be made by
Seller or its Affiliates to Purchaser or its Affiliates within thirty (30) days
of the Closing Date in Germany.

3.9 Guaranty. The Purchaser will fulfill, and will cause the applicable
Affiliates of the Purchaser to fulfill, the terms of this Agreement that are
binding on the Purchaser and any of its Affiliates, and the Purchaser hereby
guarantees to the Seller and its Affiliates such performance. The Seller will
fulfill, and will cause the applicable Affiliates of the Seller to fulfill, the
terms of this Agreement that are binding on such Seller and any of its
Affiliates, and the Seller hereby guarantees to the Purchaser and its Affiliates
such performance.

 

  23   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

ARTICLE 4

GLOBAL EQUITY AND

SELLER INCENTIVE AND SALES PLANS

4.1 Seller Incentive and Sales Plans. Notwithstanding any service or employment
at the time of payment requirements under the Seller Incentive and Sales Plans
and at such times as the applicable plans otherwise would provide, the Seller or
any of its Affiliates shall pay to Transferred Employees (or, in the case of
Acquired Companies, deliver cash to Purchaser for it to pay to Transferred
Employees on the Seller’s behalf) any incentive earned by such Transferred
Employees under the Seller Incentive and Sales Plans in an amount, prior to any
required tax withholdings, that reflects (a) the entire performance period for
any Seller Incentive and Sales Plan, if such performance period ended on or
prior to applicable Purchaser Employment Date, or (b) the portion of the
performance period that ends on the applicable Purchaser Employment Date. For
any performance period under the Seller Incentive and Sales Plans that ends
after the applicable Purchaser Employment Date, the Purchaser agrees to provide
Transferred Employees who remain employed by the Purchaser or any of its
Affiliates (including the Acquired Companies) as of the last day of the relevant
performance period the opportunity to earn an amount (prior to any required tax
withholdings) that is equal to the target amount the Transferred Employees could
have earned under the Seller Incentive and Sales Plan for such performance
period, which target amount shall be prorated to reflect the period between the
applicable Purchaser Employment Date and the last day of the applicable
performance period. Upon request from the Purchaser at any time prior to or
during the Continuation Period or to the extent necessary thereafter, the Seller
shall provide the information and/or documentation with respect to the targets,
performance, or other metrics or objectives as may be needed for the Purchaser,
in its discretion, to provide such incentive opportunities to Transferred
Employees.

4.2 Equity-Based Incentives. The rights of any In-Scope Employee and any
Transferred Employee’s continued participation in, if any, the Motorola
Solutions Amended and Restated Employee Stock Purchase Plan of 1999, and/or any
other Seller U.S. Plan or Seller Non-U.S. Plan providing equity-based incentives
and any awards granted thereunder, whether vested or unvested (collectively, the
“Equity Awards”) will be determined pursuant to the terms of the applicable
Seller U.S. Plan, Seller Non-U.S. Plan and Equity Award agreement. For the
avoidance of doubt, and notwithstanding the requirements set forth in
Section 2.2 and 3.2(a), the Purchaser will not be under any obligation to
replicate any Equity Award or applicable Seller U.S. Plan or Seller Non-U.S.
Plan. For the purpose of the Purchaser satisfying its obligations under
Section 2.2(c) and Section 3.2(a)(iii), within ten (10) days following the
Effective Date, the Seller shall provide to the Purchaser a schedule of all
outstanding Equity Awards for In-Scope Employees as of the Effective Date, which
will include the following per employee: (a) the terms of the employee’s Equity
Awards (including vesting schedules, vesting conditions, grant dates and
exercise prices) and (b) an estimate of the dollar value of each Equity Award
that will be forfeited as a result of the Contemplated Transactions. Such
schedule shall be updated within thirty (30) days following the Initial Closing
Date to reflect the forfeited value of each Equity Award as of the Initial
Closing Date. The terms and conditions of any equity awards granted under the
Purchaser U.S. Plans or Purchaser Non-U.S. Plans (or any other Employee Benefit
Plan established or maintained by the Purchaser or its Affiliates at any time
following the Initial Closing Date), including such equity awards that may be
granted to Transferred

 

  24   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

Employees as part of the Purchaser satisfying its obligations under
Section 2.2(c) and Section 3.2(a)(iii), shall be determined by the Purchaser in
its sole discretion. In addition to the schedules contemplated by this
Section 4.2 and upon request from the Purchaser at any time prior to or during
the Continuation Period or to the extent necessary thereafter, the Seller shall
provide the information and/or documentation as may be needed for the Purchaser,
in its discretion, to satisfy its obligations under Section 2.2(c) and
Section 3.2(a)(iii).

ARTICLE 5

OTHER EMPLOYMENT MATTERS

5.1 Notification of Organizing Activity. The Purchaser agrees to provide the
Seller, to the extent permitted by applicable Law and known by the Purchaser or
any of its Affiliates, with prompt notice of and material information about any
effort by any union or other labor organization to organize some or all
Transferred Employees, or Purchaser U.S. Employees and Purchaser Non-U.S.
Employees in each case at any facility or property shared by the Purchaser or
one of its Affiliates and the Seller or one of its Affiliates. Such Purchaser
obligation shall end on the date the Purchaser and the Seller no longer share
the facility or property. The Seller agrees to provide the Purchaser, to the
extent permitted by applicable Law and known by the Seller or any of its
Affiliates, with prompt notice of and material information about any effort by
any union or other labor organization, after the Effective Date, (a) to organize
any of the In-Scope Employees, or (b) to organize any employees of the Seller or
any of its Affiliates at any facility or property shared by the Purchaser or one
of its affiliates and the Seller or one of its Affiliates. Such Seller
obligation shall end on the later of the applicable Closing Date encompassing
the facility where organization is occurring, or the date the Purchaser and the
Seller no longer share the facility or property.

5.2 Contractors. As soon as possible following the Effective Date, and in any
event within thirty (30) days thereafter, the Seller shall provide the Purchaser
with all contracts relating to the services provided by Contractors (excluding,
for the avoidance of doubt, any contracts with Acquired Companies for
non-employees providing services to an Acquired Company) and that are disclosed
on Schedule K; provided, however, that if applicable Law or contract terms would
not permit such disclosure, the Seller shall disclose such portions of the
contracts as permissible and, to the extent applicable, seek the consent of the
Contractor or the Contractor’s employer for the disclosure of the remaining
portions. As soon as possible after receiving the above-referenced contracts,
and in any event within sixty (60) days after the Effective Date, the parties
will jointly review the Contractor engagements and the Purchaser shall decide
which engagements it wants the Seller or its applicable Affiliate to transition
to the Purchaser or its applicable Affiliate in the manner described below (the
“Transitioned Contractors”). As of the Purchaser Employment Date in each country
and where legally permissible, the Seller or its applicable Affiliate will
assign to the Purchaser or its applicable Affiliate the engagements of each
Transitioned Contractor, and the Purchaser or its applicable Affiliate will
accept such assignment. Where not legally permissible to assign a Transitioned
Contractor’s engagement, the Seller or its applicable Affiliate will terminate
the engagement of such Transitioned Contractor as of the Purchaser Employment
Date in each country or as soon as practicable thereafter taking into
consideration any applicable notice periods, and immediately thereafter the
Purchaser or its applicable Affiliate will offer to engage the Transitioned
Contractor on terms that are substantially similar to the terms of the
Transitioned Contractor’s engagement with

 

  25   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

Seller or its applicable Affiliate. With respect to those Contractor engagements
which the Purchaser decides it does not want the Seller or its applicable
Affiliate to transition, the Seller agrees that it will, or will cause its
applicable Affiliate, to terminate such engagements with effect on the Purchaser
Employment Dates for the countries where the Contractors are engaged or as soon
as practicable thereafter taking into consideration any applicable notice
periods. Notwithstanding anything else in this Section 5.2, the Seller and its
Affiliates will not be under any obligation to terminate, or to take steps to
terminate, any Contractor engagements prior to the applicable Closing Date to
the extent the Seller reasonably believes such engagements are necessary to the
operations of the Business. All Contractors engaged by an Acquired Company will
remain engaged by such Acquired Company following the applicable Closing Date.

5.3 Expatriates. To the maximum extent permitted by applicable Law, the
Purchaser will assume and honor, or will cause its applicable Affiliate to
assume and honor, any agreements, obligations and liabilities relating to any
Transferred Employee who is an expatriate in accordance with the terms thereof
(including, without limitation, any terms relating to the amendment or
termination thereof), provided that such agreements and all material obligations
and liabilities are disclosed to the Purchaser prior to the Effective Date.
Among the agreements, obligations and liabilities to be assumed are any relating
to repatriation, relocation, equalization of taxes, or living standards in the
host country. For purposes of this Section 5.3, the term “expatriate” will refer
to any employee who was hired in one country by the Seller or one of its
Affiliates (including an Acquired Company), designated as an expatriate, and
sent to work in another country on a temporary basis.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth specifically on the disclosure schedules, dated as of the
date of this Agreement and delivered by the Seller to the Purchaser
(collectively, the “Seller EMA Disclosure Schedule”) (it being agreed that an
item included on a particular schedule referenced in any section or subsection
of this Article 6, or on a particular schedule of the Acquisition Agreement, is
deemed to relate to each other section or subsection of this Article 6 to which
the applicability of such disclosure is reasonably apparent on the face of such
disclosure), the Seller represents and warrants to the Purchaser as follows:

6.1 U.S. Labor Matters.

(a) As of the Effective Date, (i) neither the Seller nor any of its Affiliates
is a party to any collective bargaining agreement or other labor union contract
applicable to any U.S. Employees, (ii) there are no strikes, slowdowns, work
stoppages, lockouts or other material labor disputes by or with respect to any
U.S. Employees, and no such disputes have occurred since January 1, 2012 (the
“Look-Back Date”), and (iii) to the Seller’s Knowledge, there are no activities
or proceedings of any labor union to organize any U.S. Employees and no such
activities or proceedings have occurred since the Look-Back Date.

(b) As of the Effective Date, the Seller and each of its Affiliates are, and
since the Look-Back Date have been, in compliance with all Laws applicable to
the employment or termination of employment of the U.S. Employees, including,
without limitation, Laws relating

 

  26   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

to labor relations, equal employment opportunities, fair employment practices,
immigration, prohibited discrimination or distinction or other similar
employment activities, except for such failures to be in compliance that would
not, individually or in the aggregate, have a Material Adverse Effect on the
Business. Each Contractor is and has been properly classified as an independent
contractor under all applicable Laws, including with respect to wages and hours
and Tax, except for such failures to properly classify that would not,
individually or in the aggregate, have a Material Adverse Effect on the
Business.

(c) There are no judicial, administrative, arbitral or similar proceedings
pending or, to the Seller’s Knowledge, threatened, between the Seller or one of
its Affiliates and any U.S. Employee (or employee representative) that, if
adversely determined, individually or in the aggregate, would have a Material
Adverse Effect on the Business.

6.2 Seller U.S. Plans.

(a) Schedule E hereto lists the Seller U.S. Plans. With respect to each of the
Seller U.S. Plans and each of the Acquired Company Plans, true and complete
copies of (i) all plan documents (including all amendments and modifications
thereof) or, if none, a summary thereof, (ii) all related trust agreements,
insurance contracts and other funding arrangements, (iii) the current summary
plan descriptions and all summaries of material modifications thereto as
applicable, or comparable descriptions with respect to any Seller U.S. Plans not
subject to ERISA, and (iv) the most recent Internal Revenue Service
determination letter issued with respect to each Seller U.S. Plan intended to be
qualified under Section 401(a) of the Code, have been delivered or made
available to the Purchaser as of the Effective Date, and will be updated by the
Seller as of the Purchaser Employment Date.

(b) As of the Effective Date, each Seller U.S. Plan and Acquired Company Plan is
being maintained, funded, operated and administered in material compliance with
its terms and the applicable provisions of ERISA, the Code, or other applicable
Law. The Seller has received a favorable determination letter from the Internal
Revenue Service with respect to each Seller U.S. Plan which is intended to meet
the qualification requirements of Section 401(a) of the Code, and such plan has
not been amended since the date of its most recent determination letter (nor has
it failed to be timely amended or filed with the Internal Revenue Service) in
any respect which could reasonably be expected to jeopardize the continuing
validity of that determination letter, except for any amendment or failure to
amend for which the applicable remedial amendment period has not ended.

(c) The Seller and its Controlled Group Members have complied and are in
compliance in all material respects with the continuation coverage requirements
of Section 4980B of the Code and Section 601-608 of ERISA (“COBRA”). None of the
Seller or any of its Controlled Group Members has any Liability with respect to
any “multiemployer plan” (as defined in Section 3(37) of ERISA) or any “defined
benefit plan” (as defined in Section 3(35) of ERISA) that could become a
Liability of the Purchaser, any of the Purchaser’s Affiliates, or any of the
Acquired Companies. None of the Acquired Companies, the Purchaser, or any of
their Affiliates has or will have any Liability with respect to any
“multiemployer plan” (as defined in Section 3(37) of ERISA) or any “defined
benefit plan” (as defined in Section 3(35) of ERISA),

 

  27   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

or as a result of at any time being treated as a single employer with any of
Seller, its Affiliates or their Controlled Group Members under Section 414 of
the Code.

6.3 Non-U.S. Labor Matters.

(a) Except to the extent that the Seller or any Affiliate of the Seller is
required to consult, inform, meet with or gain the approval of representatives
of employees elected in conjunction with a transfer of undertaking or a worker
council or similar organization and except to the further extent that the Seller
or any Affiliate of the Seller is a party to regional or industry collective
bargaining agreements, as of the Effective Date neither the Seller nor any
Affiliate of the Seller is a party to any collective bargaining agreement or
other labor union contract applicable to Non-U.S. Employees. As of the Effective
Date, (i) there are no strikes, slowdowns, work stoppages, lockouts or other
material labor disputes by or with respect to any Non-U.S. Employees, and no
such disputes have occurred since the Look-Back Date; and (ii) to the Seller’s
Knowledge, there are no activities or proceedings of any labor union to organize
any Non-U.S. Employees and no such activities or proceedings have occurred since
the Look-Back Date.

(b) As of the Effective Date, the Seller and each of its Affiliates are in
compliance with all Laws applicable to the employment or termination of
employment of the Non-U.S. Employees, including, without limitation, Laws
relating to labor relations, equal employment opportunities, fair employment
practices, immigration, prohibited discrimination or distinction or other
similar employment activities, except for such failures to be in compliance that
would not, individually or in the aggregate, have a Material Adverse Effect on
the Business. Each Contractor is and has been properly classified as an
independent contractor under all applicable Laws, including related to wages and
hours and Tax, except for such failures to properly classify that would not,
individually or in the aggregate, have a Material Adverse Effect on the
Business.

(c) There are no judicial, administrative, arbitral or similar proceedings
pending or, to the Seller’s Knowledge, threatened, between the Seller or any of
its Affiliates and any Non-U.S. Employee (or employee representative) that, if
adversely determined, individually or in the aggregate, would have a Material
Adverse Effect on the Business.

6.4 Seller Non-U.S. Plans.

(a) Schedule F hereto lists the Seller Non-U.S. Plans. With respect to each of
the Acquired Company Plans, true and complete copies of (i) the current plan and
trust documents (and all amendments and modifications thereto), or if none, a
summary thereof, (ii) all related trust agreements, insurance contracts and
other funding arrangements, (iii) current summary plan descriptions and all
summary material modifications thereto distributed to participants will be made
available to the Purchaser within thirty (30) days after the Effective Date, and
will be updated by the Seller as of the Purchaser Employment Date. Similar
documents and information relating to Seller Non-U.S. Plans will be made
available following the Effective Date within a reasonable time period following
a request by the Purchaser to the extent such information is needed for purposes
of the transition activities contemplated by this Agreement (subject to any
confidentiality obligations that may apply to such documents).

 

  28   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

(b) As of the Effective Date, each Seller Non-U.S. Plan and Acquired Company
Plan is being maintained, funded, operated and administered in material
compliance with its terms and the provisions of applicable Law.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller that the statements set
forth in this Article 7 are true and correct as of the date of this Agreement
and as of the Closing Date:

7.1 U.S. Labor Matters. Neither the Purchaser nor any Affiliate of the Purchaser
is a party to any collective bargaining agreement, side letter, or other
arrangement with any local, national, or international union that would
(a) require it to recognize any union as the collective bargaining
representative of any U.S. Hired Employee without an election having been
conducted by the National Labor Relations Board (“NLRB”), (b) require any U.S.
Hired Employees to be included in or made a part of any existing collective
bargaining unit or become subject to any collective bargaining agreement, or
(c) require the Purchaser to maintain neutrality during any attempt to organize
or represent any U.S. Hired Employees. The Purchaser is not a party to any
collective bargaining agreement or other labor union contract applicable to any
Purchaser U.S. Employees. As of the Effective Date, there are no strikes,
slowdowns, work stoppages or lockouts by or with respect to any of the Purchaser
U.S. Employees. As of the Effective Date and to the knowledge of the Purchaser,
there are no activities or proceedings of any labor union to organize any
Purchaser U.S. Employees.

7.2 Non-U.S. Labor Matters. Neither the Purchaser nor any Affiliate of the
Purchaser is a party to any collective bargaining agreement, side letter or
other arrangement with any local, national, or international union that would
(a) require it to recognize any union as the collective bargaining
representative of any Non-U.S. Transferred Employees, (b) require any Non-U.S.
Transferred Employees to be included in or made a part of any existing
collective bargaining unit or become subject to any collective bargaining
agreement or (c) require the Purchaser or any Affiliate of the Purchaser to
maintain neutrality during any attempt to organize or represent Non-U.S.
Transferred Employees. Except to the extent that the Purchaser or any Affiliate
of the Purchaser is required to consult, inform, meet with or gain the approval
of representatives of employees elected in conjunction with a transfer of
undertaking or a worker council or similar organization and except to the
further extent that the Purchaser or any Affiliate of the Purchaser is a party
to regional or industry collective bargaining agreements, neither the Purchaser
nor any Affiliate of the Purchaser is a party to any collective bargaining
agreement or other labor union contract applicable to the Purchaser Non-U.S.
Employees. As of the Effective Date, there are no strikes, slowdowns, work
stoppages or lockouts by or with respect to any Purchaser Non-U.S. Employees. As
of the Effective Date and to the Purchaser’s knowledge, there are no activities
or proceedings of any labor union to organize any Purchaser Non-U.S. Employees.

7.3 Purchaser U.S. Plans.

(a) Schedule G hereto lists the Purchaser U.S. Plans.

 

  29   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

Project Augusta/Confidential Document

 

(b) As of the Effective Date, each Purchaser U.S. Plan is being maintained,
operated and administered in material compliance with its terms and the
applicable provisions of ERISA, the Code, or other applicable Law. Purchaser
agrees to provide Seller with further information and documents about the
Purchaser U.S. Plans at Seller’s reasonable request to the extent such
information and documents may be needed in connection with the transition
activities contemplated by this Agreement or to confirm Purchaser’s compliance
with the terms of Section 2.

7.4 Purchaser Non-U.S. Plans.

(a) Schedule H hereto lists the Purchaser Non-U.S. Plans.

(b) As of the Effective Date, each Purchaser Non-U.S. Plan is being maintained,
operated and administered in material compliance with its terms and the
provisions of applicable Law. Purchaser agrees to provide Seller with further
information and documents about the Purchaser Non-U.S. Plans at Seller’s
reasonable request to the extent such information and documents may be needed in
connection with the transition activities contemplated by this Agreement or to
confirm Purchaser’s compliance with the terms of Section 3.

ARTICLE 8

TERMINATION

8.1 Termination of Agreement. This Agreement will terminate automatically and
without need for further action by either party in the event that the
Acquisition Agreement is terminated in accordance with its respective terms.

8.2 Effect of Termination. Upon termination of this Agreement pursuant to this
Article 8, this Agreement and the rights and obligations of the parties under
this Agreement automatically end without any Liability against any party or any
of its Affiliates, except that the provisions in Article 9 shall survive any
termination of this Agreement and nothing in this Section 8.2 relieves any party
from Liability for the breach of any provisions of this Agreement prior to
termination or from any of the obligations in or Liability under the Acquisition
Agreement to the extent provided therein.

ARTICLE 9

MISCELLANEOUS

9.1 Governing Law. The laws of the State of Delaware (without reference to its
principles of conflicts of law) shall govern the construction, interpretation
and other matters arising out of or in connection with this Agreement and its
exhibits and schedules (whether arising in contract, tort, equity or otherwise).

9.2 Binding Effect and Assignment. The provisions relating to “Binding Effect”
and “Assignment” in Sections 11.2(a) and (b) of the Acquisition Agreement also
will apply to this Agreement.

9.3 Severability. If any term or provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining terms and provisions of this
Agreement remain in

 

  30   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

full force, if the essential terms and conditions of this Agreement for each
party remain valid, binding and enforceable. Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

9.4 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission which
includes a copy of the sending party’s signature(s) is as effective as signing
and delivering the counterpart in person.

9.5 Amendment. The parties may amend this Agreement only by a written agreement
signed by the parties and that identifies itself as an amendment to this
Agreement.

9.6 Waiver. The parties may waive a provision of this Agreement only by a
writing signed by the party against whom enforcement of the waiver is sought. A
party is not prevented from enforcing any right, remedy or condition in the
party’s favor because of any failure or delay in exercising any right or remedy
or in requiring satisfaction of any condition, except to the extent that the
party specifically waives the same in writing. A written waiver given for one
matter or occasion is effective only in that instance and only for the purpose
stated. A waiver once given is not to be construed as a waiver for any other
matter or occasion. Any enumeration of a party’s rights and remedies in this
Agreement is not intended to be exclusive, and a party’s rights and remedies are
intended to be cumulative to the extent permitted by law and include any rights
and remedies authorized in law or in equity.

9.7 Notices. Any notice required or permitted under this Agreement will be given
pursuant to the terms of Section 11.9 of the Acquisition Agreement.

9.8 Construction of Agreement. The rules of construction described in
Section 11.10 of the Acquisition Agreement also shall be applicable to this
Agreement.

9.9 No Joint Venture. Nothing in this Agreement creates a joint venture or
partnership between the parties. This Agreement does not authorize any party
(a) to bind or commit, or to act as an agent, employee or legal representative
of, another party, except as may be specifically set forth in other provisions
of this Agreement, or (b) to have the power to control the activities and
operations of another party. The parties are independent contractors with
respect to each other under this Agreement. Each party agrees not to hold itself
out as having any authority or relationship contrary to this Section 9.9.

9.10 Third Party Beneficiaries. Nothing in this Agreement, whether express or
implied, shall: (a) confer third-party beneficiary rights upon any Transferred
Employee or any other Person; (b) be construed as giving to any Transferred
Employee or other Person any legal or equitable right against the Seller or the
Purchaser or their Affiliates; (c) constitute a contract of

 

  31   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

employment or give any Transferred Employee a right to be retained in the employ
of either the Seller or the Purchaser or any of their Affiliates or a right to
any particular terms or conditions of such employment, unless the Transferred
Employee would otherwise have that right under applicable Law; (d) be
interpreted to prevent or restrict the Purchaser or any of its Affiliates from
modifying or terminating the employment or terms of employment of any
Transferred Employee, including the amendment or termination of any benefit or
compensation plan, program, policy, agreement or arrangement, after any
applicable Closing Date; (e) limit the ability of the Purchaser or any of its
Affiliates (including, following any applicable Closing Date, the Acquired
Companies) to terminate the employment of any employee (including any
Transferred Employee) or the engagement of any Contractor at any time and for
any or no reason; or (f) be treated as an amendment or other modification of any
Employee Benefit Plan or other compensation or benefit plan, program, policy,
agreement or arrangement.

9.11 Employment Records. Subject to the requirements of HIPAA, data protection
Laws, common law rights of privacy, and other applicable common law or statutory
prohibitions: (a) prior to the Purchaser Employment Date, the parties will
cooperate with respect to the transfer of employee data relating to the U.S.
Employees and Non-U.S. Employees necessary to carry out their obligations set
forth in this Agreement; (b) on the Purchaser Employment Date or as soon as
practicable thereafter, the Seller will transfer to the Purchaser such employee
data relating to the Transferred Employees as required by the Purchaser for the
operation of the Business, except that the Seller will not be required to create
records that it does not otherwise maintain or, unless it is necessary to do so
in order to comply with applicable Law, provide data not customarily used in the
Seller’s own operations; and (c) after the Purchaser Employment Date, the
parties will provide additional information to each other relating to the
Transferred Employees or any person who subsequently becomes a Transferred
Employee as required, in the case of the Purchaser, for the operation of the
Purchaser’s business, or, in the case of either party, for the resolution of
employee claims or compliance with legal obligations. In the case of subsections
(b) and (c) above, the party providing the information shall be entitled to
reimbursement for any out-of-pocket costs relating to such requests, provided
that the party requesting the information has been given the opportunity in
advance to approve such costs.

9.12 Employee Communications. The parties agree to cooperate with respect to any
employee communications regarding any matters provided for herein. The parties
further agree to coordinate in advance any formal meetings or presentations
between U.S. Employees or Non-U.S. Employees and the Purchaser representatives
and any Purchaser written employee communications to the extent that such formal
meetings, presentations or written employee communications are scheduled to
occur or to be distributed, as applicable, prior to the Purchaser Employment
Date.

9.13 Remedies. The sole and exclusive remedy for (a) any breach of the
covenants, (b) any breach of the Seller Representations or the Purchaser
Representations, or (c) any Excluded Liabilities or Assumed Liabilities
contained herein shall be as set forth in Article 8 of the Acquisition
Agreement. The representations and warranties contained herein shall terminate
in accordance with the terms of Section 8.4 of the Acquisition Agreement.

 

  32   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

9.14 Remedies Cumulative; Specific Performance. The provisions of Section 11.14
of the Acquisition Agreement concerning “Cumulative Remedies” and “Specific
Performance” also shall apply to this Agreement.

(This space intentionally left blank)

 

  33   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth hereof.

 

 

“Purchaser”     “Seller” Zebra Technologies Corporation, a Delaware corporation
    Motorola Solutions, Inc., a Delaware corporation By:   /s/ Anders Gustafsson
    By:   /s/ Michael Annes Name:   Anders Gustafsson     Name:   Michael Annes
Title:   Chief Executive Officer     Title:   Senior Vice President

 

  34   EMPLOYEE MATTERS AGREEMENT



--------------------------------------------------------------------------------

PROJECT AUGUSTA/CONFIDENTIAL DOCUMENT

 

TABLE OF SCHEDULES

 

Schedule        Description A        U.S. Employees B        Non-U.S. Employees
C        U.S. Hired Employees D        Non-U.S. Transferred Employees E       
Seller U.S. Plans F        Seller Non-U.S. Plans G        Purchaser U.S. Plans
H        Purchaser Non-U.S. Plans I        Acquired Company Plans J       
Retention Agreements K        Contractor Agreements L        Affected Foreign
National Employees

 

  35   EMPLOYEE MATTERS AGREEMENT